DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but not persuasive. 
Applicant argues with respect to claim 1 that MelansonA does not teach the new limitations “to determine a power correction factor based on a correlation between an expected response of the lighting circuit to the quantity of electric power, transmitted and the response, wherein the expected response is based on a type of the light bulb.”  Examiner respectfully disagrees. Under the broadest reasonable interpretation the feedback system of MelansonA is comparing an expected response to the response when the controller responds to the feedback signal by modifying the current to maintain the desired/expected response [0064] Fig. 3). Under the broadest reasonable interpretation MelansonA expected response is based on a type of the light bulb is met since the expected response id dependent on the system being an LED system and the controller controlled the current to get the desired output for the LED bulb. The output currents of the system and controller is dependent/ based on the lighting system being a LED bulb. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,not having continuous feedback) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant tries to distinguish his invention by saying his invention has “fewer step to achieve power factor correction without a need for continuous iteration or feedback by making a single power factor”, however this distinction is not in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 18 “correlation between the an expected response of the lighting circuit to the quantity of electric power transmitted and the response” the term “ the response” is indefinite as to what is being referred to since there is “ an actual response” and a “expected response” or “ the response” could refer to a completely different response. Additionally, the last line of claim 1 “to alter the response
Claims 2-5 and 7-12 are indefinite as depending on claims 1. 
Claim 14 in the second to last line states“ to alter the response of the lighting circuit” include the indefinite term “ the response” since there is “ an actual response” and a “expected response” or “the response” could refer to a completely different response. 
Claims 15-25 are indefinite as depending on claims 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 12, 14-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Pub. 2008/0224636 (hereafter Melanson) in view of Gangstoe et al. U.S. Pat.  2006/0284753 (hereafter Gangstoe).
Regarding claim 1, Melanson discloses an apparatus for measuring power of a lighting control system comprising:
a lighting control module (switching power converter 303, current sense device 314, and controller 305) configured to cause a transmission of a quantity of electrical power (supplying a drive current, quality of electrical power, via switching power converter 303) to a lighting circuit (LED system 304) of a light bulb electrically connected to the lighting control module (LED 
a detector circuit positioned in the lighting control module (current sensor 314 as part of lighting control module; Fig. 3, par. 0063), the detector circuit configured to sample an actual response of the lighting circuit to the transmission of the quantity of electrical power as a signal (current sensor 314 measures current supplied from switching converter 303 with feedback signal and LED system voltage as the response; par. 0063); and 
a controller in electrical communication with the detector circuit (controller 305 in electrical connection with current sensor 314), the controller configured to program instruction to correlate the quantity of electrical power transmitted to the lighting circuit to the signal (controller 305 regulates the drive current supplied from switching converter 303 based on feedback signal LEDisense; par. 0062, Fig. 3) , the controller further configured to execute the program instruction to determine a power correction factor based on a correlation between the an expected response of the lighting circuit to the quantity of electric power transmitted and the response, wherein the expected response is based on a type of the light bulb and wherein the power correction factor configured to alter the response of the lighting circuit to a predetermined value (controller 305 determines PFC based on the current supplied to LED system and the feedback (response) from the current sensor.  The power factor correction is adjusted based on the input and output voltages of the switching converter 303, the feedback signal such that the desired LED current is maintained; par. 0063. The expected response is based on the type of light bulb being a LED light and trying to maintain a LED current; par. 0063). 
Melanson does not specify the detector circuit sampling and transmitting the electric power as a digital signal. 
Gangstoe discloses in Fig. 1 a detector circuit (current sensing circuit) sampling and transmitting a digital signal (current sensing ADC 100, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lighting control module disclosed by Melanson modified with the ADC as taught by Gangstoe to reduce band noise and achieve a high resolution signal (abstract).
Regarding claim 2, Melanson discloses the apparatus according to claim 1, wherein the controller (controller 305) is configured to determine the power correction factor (correcting power factor of the switching converter 303) based on a current sensing measurement (LEDisense from current sensor 314, Fig. 3) and a voltage sensing measurement of the actual response (controller 305 uses LED system voltage Vc1 as a response to PFC adjustment with current LEDisense, Fig. 3). 
Regarding claim 3, Melanson discloses the apparatus according to claim 1, wherein the current sensing measurement and the voltage sensing measurement are measured along an electrical line connected to the lighting circuit (current sensing by resistor 314 and voltage sensing measured at Vc1 connected to the LED lighting system 304, Fig. 3). 
Regarding claim 4, Melanson discloses the apparatus according to claim 1, wherein the actual response includes a measure of an electrical energy (measure of current (electrical energy) from the LED system; Fig. 3, par. 0063). 
Regarding claim 5, Melanson discloses the apparatus according to claim 1, wherein the detector circuit includes at least one of a current sensor and a voltage sensor (current sensor 314).
Regarding claim 8, Melanson discloses the apparatus according to claim 1, wherein the detector circuit is configured to measure a current consumption of the lighting circuit as the 
Regarding claim 12, Melanson discloses the apparatus according to claim 1, wherein the controller (controller 305) is further programmed to cause the lighting control module to deliver a second quantity of electrical power to the lighting circuit based on the power correction factor (PFC is adjusted based on Vc1 and LED sense signals thus delivering a second quantity of power based on control of switching converter 303). 
Regarding claim 14, Melanson discloses a method of measuring power for a lighting control system, the method comprising: causing a lighting control module (apparatus to measure drive current for LED lighting system 300, Fig. 3) to cause a transmission of a quantity of electrical power to a lighting circuit of a light fixture electrically connected to the lighting control module (switching power converter 303, current sense device 314,and controller 305 collectively compose a lighting control module, configured to supply (transmit) a drive current (quantity of electrical power) via the power converter 303 to LED system 305. Fig. 3, par 0062); 
sampling, via a detector circuit positioned in the lighting control module (current sense device 314 positioned in the lighting control module; par. 0063), an actual response of the lighting circuit to the transmission of the quantity of electrical power (current sense 314 measuring a feedback signal (response) of the drive current supplied to the LED system 304 from converter 303; par. 0062-0063); as a signal
correlating, via a controller in electrical communication with the detector circuit positioned in the lighting control module, an expected response of the lighting circuit to the quantity of electrical power transmitted to the lighting circuit to the signal, wherein the expected response is based on a type of the light bulb (controller 305 in communication with current sense 
 	determining by the controller (305) a power correction factor based on the correlation between the quantity of electrical power transmitted to the lighting circuit and the response of the lighting circuit, the power correction factor configured to alter the response of the lighting circuit to a predetermined value (controller 305 determines power factor correction (PFC) from regulating the drive current based on feedback signal and Vc1 voltage, PFC is configured to adjust the feedback signal to match the drive current suppled from switching converter 303; Fig. 3, par. 0060-0063). 
Melanson does not specify the detector circuit sampling and transmitting the electric power as a digital signal. 
Gangstoe discloses in Fig. 1 a detector circuit (current sensing circuit) sampling and transmitting a digital signal (current sensing ADC 100, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lighting control module disclosed by Melanson modified with the ADC as taught by Gangstoe to reduce band noise and achieve a high resolution signal (abstract).
Regarding claim 15, Melanson discloses the method according to claim 14, wherein sampling the response includes measuring an electrical energy (measure of current (electrical energy) from the LED system; Fig. 3, par. 0063).
Regarding claim 16, Melanson discloses the method according to claim 15, wherein measuring an electrical energy includes measuring a current along an electrical line coupled to 
Regarding claim 17, Melanson discloses the method according to claim 15, wherein measuring an electrical energy includes measuring a voltage along an electrical line coupled to the lighting circuit (measure of current (electrical energy) from the LED system; Fig. 3, par. 0063).
Regarding claim 18, Melanson discloses the method according to claim 15, wherein measuring an electrical energy includes measuring a current along an electrical line coupled to the lighting circuit (measure of current (electrical energy) from the LED system; Fig. 3, par. 0063) and measuring a voltage along the electrical line coupled to the lighting circuit (current sensing by resistor 314 and voltage sensing measured at Vc1 connected to the LED lighting system 304, Fig. 3).
Regarding claim 21, Melanson discloses the method according to claim 14, wherein determining the power correction factor includes determining the predetermined value that will cause a specific change in light output (PFC is adjusted based on Vc1 and LED sense signals thus delivering a second quantity of power based on control of switching converter 303)..
Claims 7, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Pub. 2008/0224636 (hereafter Melanson) in view of Gangstoe as applied to claim 1 above, and further in view of Sanders et al. U.S. Pub. 2015/0054410 (hereafter Sanders).
Regarding claim 7, Melanson discloses the apparatus disclosed in claim 1 but fails to disclose a detector circuit including an optical sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lighting control module disclose by Melanson modified with the optical sensor as taught by Sanders for detecting end of life conditions for solid state lighting which in indicated by a decrease in lumen output over time. 
Regarding claim 10, Melanson discloses wherein the detector circuit is configured to measure a lumen output as the actual response (sensor logic and conditioning 518 and optical sensor 520, Fig. 5, par. 0057). 
Regarding claim 19, Melanson discloses the method according to claim 14, wherein measuring the response includes measuring a lumen output from a bulb connected to the light fixture (sensor logic and conditioning 518 and optical sensor 520, Fig. 5, par. 0057).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Pub. 2008/0224636 (hereafter Melanson) in view of Gangstoe as applied to claim 1 above, and further in view of Myers et al. U.S. Pub. 2011/0234123 (hereafter Myers).
Regarding claim 9, Melanson discloses that of claim 1 but fails to disclose the detector circuit measuring a power consumption as the actual response.
Myers discloses wherein a detector circuit is configured to measure a power consumption as the actual response (detection circuit configured to detect (measure) a power consumption level (wattage consumption) of a load circuit; claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Melanson with a detector circuit . 
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Pub. 2008/0224636 (hereafter Melanson) in view of Gangstoe as applied to claim 1 above, and further in view of Paton U.S. Pub. 2010/0026194 (hereafter Paton).
Regarding claim 11, Melanson discloses the apparatus of claim 1 but fails to disclose where the power factor correction is configured to estimate a change in light output.
Paton discloses a lighting control where the power factor correction is configured to cause an estimated change in light output (the calculated (estimated) power factor correction and the controller is programmed to automatically control the light fixtures in accordance with the corrected response); Fig 6B, par. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus disclosed by Melanson and modified to include the power factor correction to cause estimated change in output light as taught by Paton for automatically controlling lighting fixtures based on performance data and environmental changes (e.g. occupancy, day/ night) to improve operating efficiency (par. 0006).
Regarding claim 20, Melanson discloses that method of claim 14 but fails to disclose wherein determining the power correction factor includes determining the predetermined value that causes a specific change in light output. 
Paton discloses a lighting control wherein determining the power correction factor includes determining a predetermined value that cause a specific adjustment to the lighting output (the calculated (estimated) power factor correction with a programmed controller to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus disclosed by Melanson and modified to include the power factor correction to cause estimated change in output light as taught by Paton for automatically controlling lighting fixtures based on performance data and environmental changes (e.g. occupancy, day/ night) to improve operating efficiency (par. 0006).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Pub. 2008/0224636 (hereafter Melanson) in view of Gangstoe as applied to claim 1 above, and further in view of Melanson U.S. Pub. 2015/0312982 (hereafter Melanson ‘982).
Regarding claim 22, Melanson discloses the method of claim 14 but fails to disclose wherein the quantity of electrical power is a first quantity and further comprising causing a second transmission of a second quantity of electrical power to the lighting circuit based on the determination of the power correction factor, the second quantity distinct from the first quantity.
Melanson ‘982 discloses a lighting control module to deliver the quantity of electrical power is a first quantity and further comprising causing a second transmission of a second quantity of electrical power to the lighting circuit based on the determination of the power correction factor, the second quantity distinct from the first quantity (current control system 702 is configured for LED controller 706 to change a second quantity (Qdesire) of charge (electrical power) to the LED’s via switching power supply 110 based on a power factor correction (Qerror); Figs 7 & 9, par. 0055, 0074-0075) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus of Melanson with the lighting control module 
Regarding claim 23, Melanson discloses the method of claim 22, wherein the second quantity of electrical power is greater than the first quantity of electrical power (Qdesire = 41 and Qactual = 40 than Qdesire is greater than Qactual par. 0074). 
Regarding claim 24, Melanson discloses the method of claim 22, wherein the second quantity of electrical power is less than the first quantity of electrical power (Qdesire = 39 and Qactual = 40 Coulomb than Q desire is less than Q actual par 0074). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Pub. 2008/0224636 (hereafter Melanson) in view of Gangstoe as applied to claim 1 above, and further in view of McBryde et al. U.S. Pub. 2015/0351187 (hereafter McBryde).
Regarding claim 25, Melanson discloses the method of claim 14 but fails to disclose wirelessly receiving another correlation from another controller in another control module.
McBryde discloses further comprising wirelessly receiving another correlation from another controller in another lighting control module positioned remote from the lighting control module (light fixture 10 has a driver module 30 for controlling CCT (correlated color temperature) and the information is shared and distributed wirelessly via communication module 32 to other light fixtures 10 and/or commissioning tool 36 (or wall controller); Fig. 5, par. 0068, 0114).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Melanson with the wireless 






 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844